FILED
                            NOT FOR PUBLICATION                              JAN 28 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50474

               Plaintiff - Appellee,             D.C. No. 3:14-cr-01892-LAB

 v.
                                                 MEMORANDUM*
LUIS GOMEZ-PEREZ, a.k.a. Luis Perez-
Gomez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Luis Gomez-Perez appeals from the district court’s judgment and challenges

the 16-month custodial sentence and three-year term of supervised release imposed

following his guilty-plea conviction for being a removed alien found in the United


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Gomez-Perez contends that the district court abused its discretion by

denying the parties’ joint request for a fast-track departure under U.S.S.G. § 5K3.1.

However, the record reflects that the district court properly based its denial of the

fast-track departure on individualized factors, rather than a blanket policy of

denying fast-track departures to a certain group of defendants. See United States v.

Rosales-Gonzales, 801 F.3d 1177, 1183-84 (9th Cir. 2015).

      We likewise reject Gomez-Perez’s argument that the district court’s denial

of the fast-track departure improperly interfered with the prosecutor’s exercise of

discretion in plea bargaining or otherwise violated the separation of powers

doctrine. See id. at 1183.

      Finally, Gomez-Perez argues that his custodial sentence and term of

supervised release are substantively unreasonable in light of the mitigating factors

and the court’s allegedly erroneous denial of the fast-track departure. The district

court did not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51

(2007). The sentence is substantively reasonable in light of the applicable 18

U.S.C. § 3553(a) sentencing factors and the totality of the circumstances. See id.

      AFFIRMED.


                                           2                                      14-50474